FILED
                             NOT FOR PUBLICATION                             OCT 15 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EKA PEBRI,                                        No. 10-72720

               Petitioner,                        Agency No. A088-121-083

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Eka Pebri, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her claim for asylum, and protection under

the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings

and review de novo the agency’s legal determinations. Wakkary v. Holder, 558

F.3d 1049, 1056 (9th Cir. 2009). We deny the petition for review.

      Substantial evidence supports the agency’s decision that, even under a

disfavored group analysis, Pebri failed to establish sufficient individualized risk of

harm to demonstrate a well-founded fear of persecution. See Halim v. Holder, 590

F.3d 971, 977-79 (9th Cir. 2009). The record belies Pebri’s contention that the

BIA found ethnic Chinese Indonesians are no longer a disfavored group.

      Substantial evidence also supports the agency’s denial of CAT protection

because Pebri did not establish it is more likely than not she will be tortured in

Indonesia. See Wakkary, 558 F.3d at 1067-68 (no evidence that petitioner would

be tortured). In light of this conclusion, we do not address Pebri’s argument that

the BIA exceeded the scope of its review in analyzing government acquiesce.

      PETITION FOR REVIEW DENIED.




                                           2                                    10-72720